EXHIBIT 10.41
MODIFICATION AGREEMENT No. 4 TO
 PROMISSORY NOTES
 
This MODIFICATION AGREEMENT is made as of December 31, 2015 between Infinite
Group, Inc., a Delaware corporation with offices at 80 Office Park Way,
Pittsford, NY 14534 (“Borrower”) and Northwest Hampton Holdings, LLC, a New York
limited liability company with an address at 308 Rock Beach Road, Rochester, NY
14617 (“Lender”).
 
WHEREAS, the Borrower has issued to Lender a note in the principal amount of
$203,323.70 dated December 31, 2003, which note has a balance of $146,300 at
December 31, 2015 (the “NWHH Note”); and
 
WHEREAS, the parties desire to modify the terms and conditions of the NWHH Note
as follows:
 
NOW, THEREFORE, the parties agree as follows:
 
1)
The Note is modified to provide that the time at which the entire principal
balance and accrued and unpaid interest shall be due and payable is January 1,
2017.
 
2)
Except as modified by this Agreement, all of the terms, covenants and conditions
of the Notes shall remain the same.
 
In witness whereof, Borrower and Lender have executed this Agreement under the
day and year first written above.
 
INFINITE GROUP, INC.
 
 
___/s/ James Witzel_________________________________
By: James Witzel, Chief Financial Officer
 
 
 
NORTHWEST HAMPTON HOLDINGS, LLC
 
 
__/s/ James A. Villa_______________________________
By: James A. Villa, President
 
 
